15-2773
     Salto-Seico v. Sessions
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A200 897 646

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   26th day of June, two thousand seventeen.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            ROBERT D. SACK,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   OLGER ABEL SALTO-SEICO,
14            Petitioner,
15
16                      v.                                           15-2773
17                                                                   NAC
18   JEFFERSON B. SESSIONS III, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                      Gregory Osakwe, Hartford, CT.
24
25   FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
26                                        Assistant Attorney General; Shelley
27                                        R. Goad, Assistant Director; Nancy
28                                        K. Canter, Trial Attorney, Office of
29                                        Immigration Litigation, United
30                                        States Department of Justice,
31                                        Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DISMISSED IN PART and DENIED IN PART.

5        Petitioner Olger Abel Salto-Seico, a native and citizen of

6    Ecuador, seeks review of a March 4, 2015, decision of the BIA

7    affirming a February 5, 2013, decision of the Immigration Judge

8    denying his application for asylum, withholding of removal, and

9    relief under the Convention Against Torture (“CAT”), and an

10   August 25, 2015, decision of the BIA denying his motion to

11   reopen.   In re Olger Abel Salto-Seico, No. A200 897 646 (B.I.A.

12 A.K. Marsh. 4, 2015), aff’g No. A200 897 646 (Immig. Ct. Hartford Feb.

13   5, 2013); In re Olger Abel Salto-Seico, No. A200 897 646 (B.I.A.

14   Aug. 25, 2015).   We assume the parties’ familiarity with the

15   underlying facts and procedural history in this case.

16       We dismiss the petition for review as to the BIA’s March

17   2015 decision ordering Salto-Seico removed to Ecuador and

18   denying his application for asylum, withholding of removal, and

19   CAT relief.    We lack jurisdiction to review that decision

20   because the September 2015 petition for review is untimely to

21   challenge a March 2015 decision.   See 8 U.S.C. § 1252(b)(1) (“A

22   petition for review must be filed not later than 30 days after

23   the date of the final order of removal.”); Luna v. Holder, 637

                                    2
1 F.3d 85, 92 (2d Cir. 2011).   “[T]he filing of a motion to reopen

2    does not toll the time for filing a petition for review of the

3    BIA's final exclusion or deportation orders[.]”     Kaur v. BIA,

4    413 F.3d 232, 233 (2d Cir. 2005).

5        Salto-Seico’s brief raises no arguments with respect to the

6    BIA’s denial of reopening.    “Issues not sufficiently argued in

7    the briefs are considered waived and normally will not be

8    addressed on appeal.”   Norton v. Sam’s Club, 145 F.3d 114, 117

9    (2d Cir. 1998).    Accordingly, he has waived review of that

10   determination and we deny the petition as to the August 2015

11   decision.   Id.; see also Yueqing Zhang v. Gonzales, 426 F.3d
12   540, 545 n.7 (2d Cir. 2005).

13       For the foregoing reasons, the petition for review is

14   DISMISSED IN PART and DENIED IN PART.   As we have completed our

15   review, any stay of removal that the Court previously granted

16   in this petition is VACATED, and any pending motion for a stay

17   of removal in this petition is DISMISSED as moot.    Any pending

18   request for oral argument in this petition is DENIED in

19   accordance with Federal Rule of Appellate Procedure 34(a)(2),

20   and Second Circuit Local Rule 34.1(b).

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk




                                     3